COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Frederick Manuel V. The State of Texas

Appellate case number:    01-14-00107-CR

Trial court case number: D-1-DC-13-904096

Trial court:              331st District Court of Travis County

Date motion filed:        November 13, 2015

Party filing motion:      Frederick Manuel (Appellant)

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ _Harvey Brown______________________________________________
                        Acting Individually Acting for the Court

Panel consists of: Justices Jennings, Higley, and Brown


Date: December 8, 2015